Citation Nr: 1617788	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  07-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right eye disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal   from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.  

In April 2012 and March 2013, the Board remanded the claims for additional development.  

The issue of entitlement to an increased rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the period under appeal, the Veteran's right eye disability has been manifested by a centrally located scotoma causing a blur in his vision; corrected near and distance vision was at worst 20/50 in the right eye; there is no evidence of a vision field defect or incapacitating episodes having a duration of at least 2 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a service-connected right eye disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014);    38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6009-6081 (2007), 6009-6081 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided in February    2005 and October 2008.  The case was readjudicated in August 2013.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In addition, the Board finds that the duty to assist a claimant has been satisfied in connection with his claim for an increased rating for his right eye disability. The Veteran's treatment records are on file as well as several examination reports.

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was asked to provide information concerning any private treatment providers, VA treatment records were obtained, Vocational Rehabilitation records were obtained, and VA examinations were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Veteran was afforded a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge (VLJ)    who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the severity of his right eye disability and also volunteered his relevant treatment history. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements. As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right eye disability, identified as depressed retinal sensitivity, right eye, is rated under 38 C.F.R. § 4.79, Diagnostic Code 6009-6081.  The RO utilized a hyphenated diagnostic code to recognize Diagnostic Code 6009 (unhealed eye injury) as the underlying diagnosis and Diagnostic Code 6081 (scotoma, unilateral) as the underlying pathology caused by the injury.  See 38 C.F.R. § 4.20 (2015).  

Initially, the Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  However, only the old rating criteria may be applied prior to that date. 

Under the old criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, were to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements,         or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. A minimum rating of 10 percent is to be assigned during active pathology. 38 C.F.R. § 4.84, Diagnostic Codes 6000-6009.

Following amendment of the regulations concerning diseases of the eye, ratings under Diagnostic Codes 6000 to 6009 no longer involved evaluations for periods   of active pathology and pain, but instead were to be evaluated on the basis of either visual impairment due to the particular condition, or on incapacitating episodes, only, whichever resulted in a higher evaluation.  The Note for General Rating Formula for Diagnostic Codes 6000 through 6009 indicates that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Under the pre-December 2008 version of the rating criteria, Diagnostic Code 6081 pertained to a unilateral scotoma and provided for a minimum rating of 10 percent.  38 C.F.R. § 4.79, Diagnostic Code 6081 (2007).  Alternatively, the disability was  to be rated based on visual impairment (loss of central visual acuity or impairment of field vision) if that would result in a higher rating. Id.  Currently, Diagnostic Code 6081 is included in the list of disabilities rating under impairment of visual fields, and directs the rater to evaluate the disability on the basis of size or visual impairment, whichever results in a higher evaluation. 38 C.F.R. § 4.79, Diagnostic Code 6081 (2015).  Diagnostic Code 6081 still provides a maximum 10 percent rating for scotoma on the basis of its size.

Under the old regulation, 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007) was used to rate loss of vision based on impairment of the field of vision.  A 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally. 38 C.F.R. § 4.84a (2007).   A 20 percent rating was assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally. 38 C.F.R. § 4.84a (2007).  Higher ratings required higher degrees of concentric contraction.

Under the old rating criteria, the severity of the Veteran's eye disability could also be rated based on visual acuity loss under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2007).  When only one eye is service-connected, the visual acuity of  the other eye is considered to be 20/40.  38 C.F.R. § 4.80 (2007).  A 10 percent rating was warranted for impairment of central visual acuity when vision in one   eye is correctable to 20/40 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2007).  A 20 percent rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6077 (2007).  Higher ratings required more severe impairment of central visual acuity.

Under the new, revised criteria, 38 C.F.R. § 4.79, Diagnostic Code 6080 (2015) also rates eye disorders based on impairment of the field of vision.  Under the revised Diagnostic Code 6080, a 10 percent rating is assigned for remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. 38 C.F.R. § 4.79 (2015).   A 20 percent rating is assigned for remaining field of 6 to 15 degrees unilaterally.   38 C.F.R. § 4.79 (2015).   Higher ratings require more severe impairment of the visual field.

Under the new rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function. 38 C.F.R. § 4.79 (2015).  Again, when only one eye is service-connected, the visual acuity of the other eye is considered to be 20/40.  38 C.F.R. § 4.75(c) (2015).  A   10 percent rating is warranted when there is 20/50 vision in one eye with 20/40 vision in the other eye.  A 20 percent rating is warranted when there is 20/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  Higher ratings require more severe impairment of visual acuity.

Under the new rating criteria, to determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, the visual acuity and visual field defects should be separately rated, expressed as a level of visual acuity, and combined under the provisions of §4.25. 38 C.F.R. § 4.77(c) (2015).

Under the former and current criteria, the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  See 38 C.F.R. §§ 4.84a (2007), 4.79 (2015).  The evaluation for visual impairment may  be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75 (2007); 4.76(b) (2015).

Turning to the evidence, the Veteran has undergone four VA eye examinations throughout the course of the appeal period.  

In April 2005, the Veteran complained of central distortion in the right eye with progressive worsening since onset.  Uncorrected distance vision on the right was 20/25 and on the left was 20/20.  Corrected distance vision on the right was 20/25++ and on the left was 20/20.  Uncorrected near vision on the right was 20/25 and on the left was 20/20.  Corrected near vision on the right was 20/25++ and on the left was 20/20.  A uniform central blur was observed with the right eye along with decreased sensitivity of central field in the right eye.

In September 2009, a VA examiner reviewed the record and commented that the Veteran had corrected visual acuity from 20/20 right eye in 2006 to 20/25 in 2007 with paracentral scotoma and enlarged blind spot of visual field.  Temporal thinning of the optic nerve in the right eye was noted and fundus photos taken of the right optic nerve noted temporal sloping and slight pallor.  Uncorrected distance vision was 20/30 in the right eye and 20/20 in the left eye.  No incapacitating episodes were noted.  Corrected distance vision was 20/25-2 in the right eye and 20/20 in the left eye.  Uncorrected near vision was 20/30 in the right eye and 20/20 in the left eye.  Corrected near vision was 20/30 in the right eye and 20/20 in the left eye. 

In March 2012, the Veteran testified at a hearing before the Board.  He indicated      a blurriness in his right eye and that if he closed his left eye, he could not read without moving his head.  In April 2012, the Board remanded the claim for a new examination.

In August 2012, a VA examiner diagnosed optic atrophy in the right eye.  The Veteran indicated he had a "blur spot" straight ahead when he closes his left eye.     He reported light sensitivity in both eyes along with headaches accompanied by nausea.  Uncorrected distance vision in the right eye was 20/70 and in the left eye  was 20/40 or better.  Uncorrected near vision in the right eye was 20/100 and in       the left eye was marked as both 20/70 and 20/50.  Corrected distance vision in the right eye was 20/50 and in the left eye was 20/40 or better.  Corrected near vision      in the right eye was 20/50 and in the left eye was 20/40 or better.  An internal eye examination showed the fundus on the right was abnormal with 0.30/0.30 temporal pallor.  It was noted the Veteran did not have a visual field defect.  Optic neuropathy was identified characterized by optic atrophy on the right.  It was noted that the Veteran had not had any incapacitating episodes over the past 12 months.  It was noted that the Veteran's eye condition did not impact his ability to work.

In March 2013, the claim was remanded again for records and an additional examination.

On the July 2013 VA examination, optic atrophy in the right eye was again identified on examination.  The Veteran indicated his vision was blurry.  He indicated he had to strain to read and that made his left eye hurt.  It was indicated that there had been no episodes of hospitalization or incapacity, or eye treatment (other than new spectacle prescription - March 2013), or lost time due to any eye conditions since his last examination in August 2012.  Uncorrected distance vision in the right eye was 20/40 or better and in the left was 20/40 or better.  Uncorrected near vision in the right eye was 20/70 and in the left was 20/40 or better.  Corrected distance vision in the right eye was 20/40 or better and in the left eye was 20/40     or better.  Corrected near vision in the right eye was 20/40 or better and in the left eye was 20/40 or better.  The fundus on the right was noted to be abnormal with "possible pallor to temporal disc tissue C/D = .30/.30."  It was noted the Veteran  did not have a visual field defect, but he did have a centrally located scotoma in   his right eye.  Optic neuropathy manifested by optic atrophy in the right eye was also noted.  Incapacitating episodes were not reported and it was noted the eye condition did not impact the Veteran's ability to work.

Based on review of the evidence, the Board finds that a 10 percent rating, and no higher, is appropriate throughout the appeal period to compensate the Veteran for his centrally located right eye scotoma.  There is no evidence of the necessary impairment of visual field or loss of visual acuity to warrant higher than a 10 percent rating for the Veteran's eye disability.

The Board recognizes that optic neuropathy was identified on examination in July 2013 and that such disability is rated pursuant to Diagnostic Code 6026.  Diagnostic Code 6026 instructs that the disability be rated based upon visual impairment.  As noted, the Veteran's visual impairment does not merit a rating in excess of 10 percent at any time during the appeal period.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and higher ratings require additional or more severe symptoms    than currently shown by the evidence.  While the Veteran has reported headaches  with nausea related to his eye disability, he is separately compensated for a headache disorder and its associated symptoms. In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, the evidence     does not indicate that the Veteran's right eye disability causes marked interference with employment or has required hospitalization.  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment.  Accordingly, the Board finds that a claim for a TDIU has not been raised by the record, and no further action pursuant to Rice is necessary. 


ORDER

An increased rating in excess of 10 percent for a service-connected right eye disability is denied.


REMAND

The Veteran was last afforded an examination to determine the severity of his service-connected head trauma with migraine headaches in September 2009 and he underwent a traumatic brain injury examination in January 2011.  Subsequently, during his March 2012 hearing before the Board, the Veteran reported that the frequency of his headaches had worsened.  

Currently, the claims file includes records up to August 2012.  Relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c)  (West 2014); see also Bell v Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records dating since August 2012 with the claims file.

2.  After records are obtained to the extent available, schedule the Veteran for a VA examination to assess  the current severity of his service-connected migraine headaches.  The claims file should be reviewed by      the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

3.  After undertaking the development above, the claim for an increased rating should be readjudicated. If the benefit sought is not granted to the fullest extent, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


